Review by certiorari of order of the Board of Regents of the State of New York accepting and sustaining a determination of the committee on grievances and its recommendation that petitioner’s medical license permitting him to practice medicine in this State be revoked and that his registration be canceled. The proof sustained the charge that the petitioner undertook to perform and did perform a criminal abortion. Determination unanimously confirmed, with fifty *839dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ.